DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-13, 15-19, 21-23, 25-27, and 29-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claim 9 is wherein the support device, the sliding face, the casing pipe, and the carrier unit are arranged such that the support force is exerted directly upwards on the casing pipe towards the longitudinal axis, in combination with other features of claim 9;
the allowable subject matter of claim 29 is wherein the support force operates perpendicular to a predominant direction of the clamping force, in combination with other features of claim 29;
the allowable subject matter of claim 32 is wherein the sliding face is part of a sliding member disposed in a recess of the carrier unit, and wherein the sliding member is a solitary component and the steering column is free of other sliding members, in combination with other features of claim 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616